Appeal Dismissed and Memorandum Opinion filed February 1, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00668-CR

                EX PARTE BRANDON JOSEPH WILLIAMS

                   On Appeal from the 149th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 71723-E

                         MEMORANDUM OPINION

      Appellant was previously convicted of a felony—murder—and sentenced to
67 years’ confinement and a $10,000 fine. This court affirmed his conviction. See
Williams v. State, 502 S.W.3d 262 (Tex. App.—Houston [14th Dist.] 2016, pet.
ref’d). Appellant now appeals the trial court’s denial of his request for habeas-
corpus relief pursuant to Code of Criminal Procedure article 11.07.

      Only the Court of Criminal Appeals has the authority to grant relief in an
article 11.07 postconviction habeas-corpus proceeding when there is a final felony
conviction. Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App. 1985) (citing
former Tex. Code Crim. Proc. Ann. art. 11.07, § 2(a), now renumbered
art. 11.07, § 3(a), (“After final conviction in any felony case, the writ must be
made returnable to the Court of Criminal Appeals of Texas at Austin, Texas.”)).
And the case has in fact been filed in the Court of Criminal Appeals and dismissed.
Ex parte Williams, No. WR-87,662-03 (Tex. Crim. App. Dec. 8, 2021).

      This court informed appellant of the jurisdictional issue and allowed
appellant 21 days to respond. Appellant has not filed a response. We dismiss this
appeal for want of jurisdiction.

                                   PER CURIAM


Panel consists of Justices Wise, Spain, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2